Per Curiam.
Lee Adams, Causey Chapman, Buddy Wall, Chess Lewis, Lawyer West, and fifteen others were indicted for the murder of Robert Davis. Lee Adams and Causey Chapman being tried separately, each was found guilty, with recommendation that he be imprisoned in the penitentiary for life. Separate motions for new trial were overruled, and the defendants excepted. Held, that the controlling questions in these cases are governed by the principles ruled in the cases of Wall v. State and Lewis v. State, ante, 309.

Judgment reversed.

All the Justices concur, except Gilbert, ./., dissenting.